Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 5,
2022.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-21-00603-CV


     LONGWOOD VILLAGE HOMEOWNERS' ASSOCIATION INC.,
                       Appellant

                                         V.

DARREN SCHLUTER; MICHAEL LANDRY; AND EDWARD FURLONG,
                      Appellees

                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-29908


                          MEMORANDUM OPINION

      This is an appeal from an order signed October 8, 2021. On February 17,
2022, we abated this case to allow the parties to engage in settlement discussions.

      On March 21, 2022, appellant filed a motion to reinstate the case and
dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Appellant further requested that we issue the mandate early. See Tex. R.
App. 18.1(c). The motion is granted.

      We reinstate the case and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                         2